

117 HR 2472 IH: To designate the facility of the United States Postal Service located at 82422 Cadiz Jewett Road in Cadiz, Ohio, as the “John Armor Bingham Post Office”.
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2472IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Mr. Johnson of Ohio (for himself, Mr. Balderson, Mr. Chabot, Mr. Davidson, Mr. Gibbs, Mr. Gonzalez of Ohio, Mr. Jordan, Mr. Joyce of Ohio, Mr. Latta, Mr. Stivers, Mr. Turner, and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 82422 Cadiz Jewett Road in Cadiz, Ohio, as the John Armor Bingham Post Office.1.John Armor Bingham Post Office(a)DesignationThe facility of the United States Postal Service located at 82422 Cadiz Jewett Road in Cadiz, Ohio, shall be known and designated as the John Armor Bingham Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the John Armor Bingham Post Office.